DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 16/552,948 is responsive to communications filed on 01/11/2021, in response to the Final Rejection of 08/07/2020. Currently, claims 1-17 are pending and are presented for examination.

Response to Arguments
3.	The information disclosure statement (IDS) was submitted on 01/13/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
4.	Applicant has filed terminal disclaimer (T.D) with respect to of U.S Patent No. 10,568,507 (Application No. 15/620,674). The terminal disclaimers were approved by the office on 12/07/2021. Therefore, the rejection of double patenting has been withdrawn.
	Applicant’s remarks, see page 5, with respect to the arguments have been fully considered and are persuasive.  There are no issue(s) remaining.
	
Allowable Subject Matter
5.	Claims 1-17 are allowed.

Reasons for Allowance
6.	The following is an examiner's statement of reasons for allowance: The claims are drawn to a computationally aberration compensating imaging system comprising: an imager; an optical system comprising an aperture modulator configured to modulate apertures at the Fourier plane of the imager, and one or more optical elements configured to propagate incoherent light from a sample being imaged to the aperture modulator and propagate light from the aperture modulator to the imager, wherein the imager is configured to acquire a plurality of coded-aperture images, a plurality of limited-apertures, and a full pupil image; and one or more processors and memory configured to: use the plurality of limited-aperture images to recover a pupil function of the optical system; and coded-aperture-based correct for sample-induced and system-induced aberration by deconvolving the full pupil image and the plurality of coded-aperture images using the recovered pupil function to determine a substantially aberration-free image.. The prior art fails to explicitly disclose, suggest or teach the combination of the limitations as recited above, when considered as a whole. The combination of above limitations as presented distinguish the independent claims over the prior art(s), rendering it for allowance. No strong motivation is found to combine the prior arts of the record to teach the combination of said limitations.


Most Pertinent Prior Art(s):
Ou et al. (US20150264250A1)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ou et al. (US20150264250A1)
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON S MUNG whose telephone number is (571)270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri, 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ON S MUNG/Primary Examiner, Art Unit 2486